[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 09-16389                FEBRUARY 13, 2012
                          Non-Argument Calendar               JOHN LEY
                                                               CLERK
                        ________________________

                     D. C. Docket No. 08-20767-CR-UU

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

EDUARDO LOPEZ-HERNANDEZ,
a.k.a. Rashy,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (February 13, 2012)

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Alvin E. Entin, appointed counsel for Eduardo Lopez-Hernandez in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no issues of

arguable merit, counsel’s motion to withdraw is GRANTED, and Lopez-

Hernandez’s conviction and sentence are AFFIRMED.




                                           2